Exhibit 10.1 ASSET PURCHASE AGREEMENT Dated as of April 5, 2009 among SYSTEMAX INC., as Buyer, and CIRCUIT CITY STORES WEST COAST, INC. and CIRCUIT CITY STORES, INC., as Sellers ASSET PURCHASE AGREEMENT This ASSET PURCHASE AGREEMENT, dated as of April 5, 2009 (this “Agreement”), is by and among Systemax Inc., a Delaware corporation (“Buyer”), Circuit City Stores West Coast, Inc., a California corporation (“CCWC”), and Circuit City Stores, Inc., a Virginia corporation (the “Company”, and together with CCWC, the “Sellers”). WHEREAS, each of CCWC and the Company are debtors which have commenced cases under chapter 11 of the Bankruptcy Code by filing voluntary petitions with the United States Bankruptcy
